Mr. Justice Burke
delivered the opinion of the court.
Plaintiff in error, hereinafter referred to as defendant, was charged with vagrancy in violation of an ordinance of the City and County of Denver (§ 1435 of the Municipal Code). He was tried in justice court (police division), convicted and fined $60.00. On appeal to the *466county court a jury was waived, defendant found guilty as charged and sentenced to jail for ninety days. To review that judgment he prosecutes this writ and asks that it be made a supersedeas.
Two questions only are raised: 1. That the sworn complaint was insufficient; 2. That the judgment is unsupported by the evidence.
1. The complaint seems to meet the requirements of section 9414 C. L. 1921. If not the informality was waived by appeal to the County Court. Saner v. People, 17 Colo. App. 307, 69 Pac. 76; Lloyd v. Canon City, 46 Colo. 195, 103 Pac. 288.
2. Both courts found the evidence sufficient and we think they were right. Defendant had been a drug addict. Whether he still was such was in dispute. He exhibited to the county judge an arm bearing undisputed marks of needle injections. An officer, experienced in such matters, explained why some of these were of very recent. date. The arm is not here and we have no special knowledge of the subject. All presumptions being in favor of the finding it is binding upon us.
The supersedeas is denied and the judgment affirmed.
Mr. Chief Justice Teller and Mr. Justice Allen concur.